UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6598



CLARENCE EPPS, JR.,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; PROBATION
AND PAROLE; CHESAPEAKE CIRCUIT COURT,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:06-cv-00274-TSE)


Submitted:   December 13, 2006          Decided:    December 27, 2006


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Epps, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence Epps, Jr., appeals the district court’s order

denying relief in this 42 U.S.C. § 1983 (2000) action.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Epps v.

Virginia Dept. of Corr., No. 1:06-cv-00274-TSE (E.D. Va. Mar. 21,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -